DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The Claims are objected to because of the following informalities:
In Claim 13, the limitation “wherein a height of the second peak from the fourth derivative is at least 80% of a height of the first peak to satisfy the first threshold; and a height of the third peak from the fourth derivative is at least 10% of the height of the second peak to satisfy the second threshold.” should be replaced with “wherein a height of the second peak from the fourth derivative being  at least 80% of a height of the first peak satisfies  the first threshold; and a height of the third peak from the fourth derivative being  at least 10% of the height of the second peak satisfies  the second threshold.” for claim clarity.
In Claim 15, the limitation “a height of the second peak from the fourth derivative is at least 80% of a height of the first peak to satisfy the amplitude threshold; the second distance is less than three times the first distance to satisfy the first timing threshold; and the third distance is not less than 0.2 seconds to satisfy the second timing threshold.” should be replaced with “a height of the second peak from the fourth derivative being  at least 80% of a height of the first peak satisfies  the amplitude threshold; the second distance being  less than three times the first distance satisfies  the first timing threshold; and the third distance  not being less than 0.2 seconds satisfies  the second timing threshold.” for claim clarity.
In Claim 35, the limitation “wherein a height of the second peak from the fourth derivative is at least 80% of a height of the first peak to satisfy the first threshold; and a height of the third peak from the fourth derivative is at least 10% of the height of the second peak to satisfy the second threshold.” should be replaced with “wherein a height of the second peak from the fourth being  at least 80% of a height of the first peak satisfies  the first threshold; and a height of the third peak from the fourth derivative being  at least 10% of the height of the second peak satisfies  the second threshold.” for claim clarity.
In Claim 37, the limitation “a height of the second peak from the fourth derivative is at least 80% of a height of the first peak to satisfy the amplitude threshold; the second distance is less than three times the first distance to satisfy the first timing threshold; and the third distance is not less than 0.2 seconds to satisfy the second timing threshold.” should be replaced with “a height of the second peak from the fourth derivative being  at least 80% of a height of the first peak satisfies  the amplitude threshold; the second distance being  less than three times the first distance satisfies  the first timing threshold; and the third distance  not being less than 0.2 seconds satisfies  the second timing threshold.” for claim clarity.
Appropriate correction is required and applicant should carefully review the Claims for any other informalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 14, 16, 18, 23, 25, and 36 and claims dependent thereon rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, lines 14-15, the term “identifying, by the processor, a first derivative onset point corresponding to the reflected wave onset point in the third derivative” renders the claim indefinite because it is unclear how ‘corresponding’ ties the first derivative and third derivative. One could consider the time point of the reflected wave onset point in the third derivative to be the first derivative onset point, the nearest peak in the first derivative to the reflected wave onset point in time could be the first derivative onset point, or corresponding could refer to a location in the first derivative where the height is equivalent to the second peak in the third derivative. Examiner believes the claim refers to a first derivative data point coincident in time to the second peak in the third derivative and thus appropriate changes would include “identifying, by the processor, a first derivative onset point in the first derivative corresponding in time to the reflected wave onset point in the third derivative.”
Regarding Claim 1, lines 16-17, the term “determining, by the processor, the reflected wave ratio as a normalized height of the first derivative onset point;” renders the claim indefinite because it is unclear what the height of the first derivative onset point is normalized against. Claim 5 clarifies the indefiniteness and Examiner suggests amending the independent claim to include claim 5.
Regarding Claim 3, the claim refers to the identification of the reflected wave onset point by using a fourth derivative, while in claim 1, identification of the reflected wave onset point by using a third derivative has already been described. It is unclear if the identification of claim 3 replaces the identification in claim 1, or is performed as a secondary determination of the reflected wave onset point in addition to the identification in claim 1.
Regarding Claim 14, lines 4-5, the term “comparing the first peak and the second peak from the fourth derivative to determine if the second peak satisfies the amplitude threshold” renders the claim indefinite as an amplitude threshold is typically seen as a set value of the axis, but the claim language is referring to a change in amplitude between peaks. Thus, Examiner change threshold” in line 5 to provide clarity of how the threshold is being applied.
Regarding Claim 14, lines 6-12, the term “determining a first distance between the first peak and the second peak from the fourth derivative and a second distance between the second peak and the third peak from the fourth derivative; comparing the first distance and second distance to determine if the first timing threshold is satisfied; and determining a third distance between the first peak and the third peak from the fourth derivative to determine if the second timing threshold is satisfied;” renders the claim indefinite as a distance between peaks can refer to a distance in their occurrence in time or can refer to their distance as two points in [x, y] dimensions based on both time and amplitude. 
Regarding Claim 16, lines 14-15, the term “identifying a first derivative onset point corresponding to the reflected wave onset point in the third derivative” renders the claim indefinite because it is unclear how ‘corresponding’ ties the first derivative and third derivative. One could consider the time point of the reflected wave onset point in the third derivative to be the first derivative onset point, the nearest peak in the first derivative to the reflected wave onset point in time could be the first derivative onset point, or corresponding could refer to a location in the first derivative where the height is equivalent to the second peak in the third derivative. Examiner believes the claim refers to a first derivative data point coincident in time to the second peak in the third derivative and thus appropriate changes would include “identifying a first derivative onset point in the first derivative corresponding in time to the reflected wave onset point in the third derivative.”
Regarding Claim 16, lines 16-17, the term “determining, by the processor, the reflected wave ratio as a normalized height of the first derivative onset point;” renders the claim indefinite because it is unclear what the height of the first derivative onset point is normalized against. Claim 20 clarifies the indefiniteness and Examiner suggests amending the independent claim to include claim 20.
Regarding Claim 18, the claim refers to the identification of the reflected wave onset point by using a fourth derivative, while in claim 16, identification of the reflected wave onset point by using a third derivative has already been described. It is unclear if the identification of claim 18 replaces the identification in claim 16, or is performed as a secondary determination of the reflected wave onset point in addition to the identification in claim 16.
Regarding Claim 23, lines 18-19, the term “identifying a first derivative onset point corresponding to the reflected wave onset point in the third derivative” renders the claim indefinite because it is unclear how ‘corresponding’ ties the first derivative and third derivative. One could consider the time point of the reflected wave onset point in the third derivative to be the first derivative onset point, the nearest peak in the first derivative to the reflected wave onset point in time could be the first derivative onset point, or corresponding could refer to a location in the first derivative where the height is equivalent to the second peak in the third derivative. Examiner believes the claim refers to a first derivative data point coincident in time to the second peak in the third derivative and thus appropriate changes would include “identifying a first derivative onset point in the first derivative corresponding in time to the reflected wave onset point in the third derivative.”
Regarding Claim 23, lines 20-21, the term “determining, by the processor, the reflected wave ratio as a normalized height of the first derivative onset point;” renders the claim indefinite because it is unclear what the height of the first derivative onset point is normalized against. Claim 27 clarifies the indefiniteness and Examiner suggests amending the independent claim to include claim 27.
Regarding Claim 25, the claim refers to the identification of the reflected wave onset point by using a fourth derivative, while in claim 23, identification of the reflected wave onset point by using a third derivative has already been described. It is unclear if the identification of claim 25 replaces the identification in claim 23, or is performed as a secondary determination of the reflected wave onset point in addition to the identification in claim 23.
Regarding Claim 36, lines 6-12, the term “determining a first distance between the first peak and the second peak from the fourth derivative and a second distance between the second peak and the third peak from the fourth derivative; comparing the first distance and second distance to determine if the first timing threshold is satisfied; and determining a third distance between the first peak and the third peak from the fourth derivative to determine if the second timing threshold is satisfied;” renders the claim indefinite as a distance between peaks can refer to a distance in their occurrence in time or can refer to their distance as two points in [x, y] dimensions based on both time and amplitude. 


Response to Arguments
Applicant’s amendments and/or arguments filed 12/17/2020 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The prior art of did not fairly teach or suggest identifying a reflected wave onset point for determining the pulse wave velocity by identifying a second peak of the third derivative and identifying what point in time in the first derivative corresponded to this point. Therefore, the rejection has been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073.  The examiner can normally be reached on M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAIRO H. PORTILLO/
Examiner
Art Unit 3791


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791